Order entered December 4, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00604-CR

                            ALAN LEE WASHINGTON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-57841-R

                                             ORDER
        On November 4, 2014, this Court ordered the trial court to prepare and file, within

fifteen days, a certification of appellant’s right to appeal. To date, we have not received the

certification, nor have we had any communication from the trial court regarding the status of the

certification. The trial court is required to prepare a certification of the right to appeal in every

case in which the defendant is appealing. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420
S.W.3d 803 (Tex. Crim. App. 2013).

       Accordingly, we ORDER the Honorable Mark Stoltz, Presiding Judge, 265th Judicial

District Court, to prepare and file, within TEN DAYS of the date of this order, a certification of

appellant’s right to appeal that accurately reflects the trial court proceedings.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court; Gary Fitzsimmons, Dallas

County District Clerk; and to counsel for all parties.


                                                         /s/   ADA BROWN
                                                               JUSTICE